WILLIE L.RAY #1210691
                          POWLEDGE UNIT
                          1400 FM,3452
                      PALESTINE,TX. 75803

                          AUGUST 31,2015


ABEL ACOSTA,CLERK
COURT OF CRIMINAL APPEALS
P.O.BOX 12308,CAPITOL STATION
      AUSTIN,TEXAS 78711


      Re: WRIT OF CORAM NOBIS
          CAUSE NO.: 007-0396-03-B

DEAR CLERK:
    THIS IS WILLIE L.RAY,WILL YOU PLEASE ADVISED _ME HAVE MY WRIT
OF CORAM NOBIS BEEN RECEIVED AS OF AUGUST 17;Z015:IF IT HAVE WILL
YOU PLEASE SEND ME THE STATUS OF IT.
THANK YOU FOR YOUR TIME,AND MAY GOD BLESS YOU!

                                t.J;,.M.u x. {(,~
                                RESPECTFULLY YOU ,
                                WILLIE L.RAY #12 0691




                                                             RECEIVED IN
                                                        COURT OF CRIMINAL APPEALS

                                                              SEP   02 2015

                                                          · L\ber Acosta, Clerk